Exhibit 10.6

 



LANDLORD LETTER OF CREDIT AGREEMENT

 

THIS LANDLORD LETTER OF CREDIT AGREEMENT (the “Agreement”) is deemed to be
effective as of March 24, 2020 (the “Effective Date”), by and among Jaguar
Health, Inc., a Delaware corporation (the “Company”), and Charles Conte, M.D.
(the “LC Facilitator”).

 

RECITALS

 

A.          In consideration of LC Facilitator having a Letter of Credit issued
from LC Facilitator’s financial institution in favor of the Company’s landlord
as set forth in this Agreement, the Company desires to compensate LC Facilitator
for having such Letter of Credit (as defined below) issued on the Company’s
behalf, all as more fully set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the LC Facilitator hereby agree as follows:

 

1.Issuance of Letter of Credit & Payment.

 

a.            Issuance of Letter of Credit. Subject to the terms and conditions
of this Agreement, including fulfillment of the conditions set forth in
Section 4 below, LC Facilitator shall cause his financial institution to issue a
letter of credit in the amount of Four Hundred Seventy-Five Thousand Dollars
($475,000) (the “Letter of Credit”) on behalf of the Company in favor of the
Company’s landlord, CA-Mission Street Limited Partnership, a Delaware limited
partnership (the “Landlord”), in accordance with the terms and conditions set
forth in the Company’s lease with its Landlord for the premises located at
201 Mission Street, Suite 2375, San Francisco, CA (the “Lease”) to secure
Company’s obligations under the Lease as specified under the Letter of Credit
and the Lease. LC Facilitator understands and agrees that the Letter of Credit
will expire no earlier than December 31, 2020; provided, however, that the
Company, at no additional cost, may replace the Letter of Credit on an earlier
date, at the Company’s sole discretion, upon thirty (30) days’ written notice to
LC Facilitator.

 

b.            Payment Terms. In accordance with the terms of this Agreement,
including fulfillment of the conditions set forth in Section 4 below, the
Company hereby agrees to pay, in arrears, to LC Facilitator an amount equal to
$10,000.00 per month for each full month that the Letter of Credit is
outstanding. Notwithstanding the foregoing, for those months where the Letter of
Credit is outstanding for less than the full month, the Company shall pay LC
Facilitator an amount equal to $328.77 per day that the Letter of Credit is
outstanding for any such month. The Company will make each month’s payment by
check or wire transfer to LC Facilitator on or before the 10th day of each
month. The Company’s payment obligation will commence on the date upon which the
conditions set forth in Section 4b hereof have been satisfied.

  

 1 

 

 

c.            Setup Expenses. The Company will reimburse LC Facilitator up to
$7,500.00 for reasonable out-of-pocket expenses incurred in establishing the
Letter of Credit, regardless of whether the Landlord accepts the Letter of
Credit.

 

2.            Company’s Representations and Warranties. The Company hereby
represents and warrants to LC Facilitator as of the Effective Date as follows,
subject to any exceptions as are disclosed prior to the Effective Date in the
Company’s reports, schedules, forms, statements and other documents filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”) and
the Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or 15(d) thereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”), which SEC Reports as filed prior to
the Effective Date shall be deemed a part hereof and shall qualify any
representation or warranty otherwise made herein to the extent of the
disclosures contained in the SEC Reports as filed prior to the Effective Date:

 

a.            Organization, Good Standing and Qualification. The Company is a
corporation duly organized and validly existing under the laws of the State of
Delaware. The Company has all requisite corporate power and authority to own and
operate its properties and assets, to execute and deliver this Agreement, and to
carry out the provisions of this Agreement and to carry on its business as
presently conducted.

 

b.            Authorization; Binding Obligations. All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder has been taken or will be taken prior to the Effective Date.

 

c.            No Conflict. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
or result in a breach of or constitute a default under any contract or agreement
to which the Company is a party or by which it is bound, (ii) conflict with or
result in a breach of or constitute a default under any provision of the
certificate of incorporation or bylaws (or other charter documents) of the
Company, or (iii) violate or result in a breach of or constitute a default under
any judgment, order, decree, rule or regulation of any court or governmental
agency to which the Company is subject.

 

d.            SEC Reports; Financial Statements. The Company has filed all SEC
Reports required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material). The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.





 2 

 

 

e.            Absence of Litigation. Neither the Company nor any of its
directors is engaged in any litigation, administrative, mediation or arbitration
proceedings or other proceedings or hearings before any statutory or
governmental body, department, board or agency and is not the subject of any
investigation, inquiry or enforcement proceedings by any governmental,
administrative or regulatory body. Except as set forth in the SEC Reports, no
such proceedings, investigation or inquiry are pending or, to the Company’s
knowledge, threatened against the Company, and, to the Company’s knowledge,
there are no circumstances likely to give rise to any such proceedings.

 

3.            LC Facilitator Representations and Warranties. LC Facilitator
represents and warrants that he has all necessary power and authority under all
applicable provisions of law to execute and deliver this Agreement and to carry
out its provisions. All action on LC Facilitator’s part required for the lawful
execution and delivery of this Agreement has been or will be taken prior to the
Effective Date.

 

4.Conditions to Consummate the Transaction.

 

a.            The obligation of LC Facilitator to consummate the transaction
contemplated herein is subject to the satisfaction on or before the Effective
Date of the following conditions, all or any of which may be waived in writing
by LC Facilitator to consummate the transaction so contemplated:

 

i.            Performance. The Company shall have performed all obligations,
covenants and agreements herein required to be performed by the Company on or
prior to the Effective Date.

 

ii.            Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby to be consummated
at or prior to the Effective Date.

 

iii.            Consents and Approvals. The Company shall have obtained any and
all consents (including all governmental or regulatory consents, approvals or
authorizations required in connection with the valid execution and delivery of
this Agreement), permits and waivers necessary or appropriate for consummation
of the transactions contemplated by this Agreement.

 

iv.            Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on and as of the Effective Date.

 

 3 

 

 



b.            The obligation of the Company to consummate the transaction
contemplated herein is subject to the satisfaction on or before the Effective
Date of the following conditions, all or any of which may be waived in writing
by the Company as to its obligation to consummate the transaction so
contemplated:





 

i.            Performance. LC Facilitator shall have performed all obligations,
covenants and agreements herein required to be performed by LC Facilitator on or
prior to the Effective Date.

 

ii.            Instruments and Documents. All instruments and documents required
to carry out this Agreement or incidental thereto shall be reasonably
satisfactory to the Company and the Landlord.

 

iii.      Representations and Warranties. The representations and warranties of
LC Facilitator contained in this Agreement shall be true and correct in all
respects on and as of the Effective Date.

 

5.Miscellaneous.

 

a.            Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby for a period of one year.

 

b.            Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

c.            Entire Agreement. This Agreement and the Exhibits attached hereto
constitute the entire agreement and understanding between the parties with
respect to the subject matters herein, and supersede and replace any prior
agreements and understandings, whether oral or written between and among them
with respect to such matters. The provisions of this Agreement after the
Effective Date may be waived, altered, amended or repealed, in whole or in part,
only upon the written consent of the Company and LC Facilitator.

 

d.            Title and Subtitles. The titles of the Sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

e.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

f.            Applicable Law. This Agreement shall be governed by and construed
in accordance with laws of the State of California, applicable to contracts
between California residents entered into and to be performed entirely within
the State of California.

 

 4 

 



 

g.            Venue. Any action, arbitration, or proceeding arising directly or
indirectly from this Agreement or any other instrument or security referenced
herein shall be litigated or arbitrated, as appropriate, in the County of San
Francisco, in the State of California.



 

h.            Notices. All notices and other communications provided for or
permitted hereunder shall be made by hand-delivery, telecopier, or overnight air
courier guaranteeing next day delivery at the address set forth on the signature
page hereof. All such notices and communications shall be deemed to have been
duly given at the time delivered by hand, if personally delivered; when receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
The parties may change the addresses to which notices are to be given by giving
five days prior written notice of such change in accordance herewith.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

COMPANY: Address for Notice:     JAGUAR HEALTH, INC. 201 Mission Street,
Suite 2375
San Francisco, CA 94105   Fax: (415) 371-8311 By: /s/ Lisa A. Conte     Name:
Lisa A. Conte     Title: CEO and President           CHARLES CONTE, M.D. Address
for Notice:        /s/ Charles Conte, M.D.  



 5 

